Citation Nr: 0524057	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  04-21 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for skin cancers.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal.


FINDING OF FACT

There is competent medical evidence that the veteran's skin 
cancers were due to sun exposure during service.


CONCLUSION OF LAW

The grant of service connection is warranted for skin cancer.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran indicated that he was stationed at Offutt, Air 
Force Base, Nebraska during the period of September 1971 to 
September 1972 and spent the majority of his duty time as a 
gate guard.  The veteran contends that this duty involved the 
standing outside, exposed to the sun, allowing vehicles and 
personnel to the base.  The veteran stated that prior to his 
entry into service and after he did not spend a lot of time 
in the sun and was convinced that his skin cancer was caused 
by his exposure to the sun from 1971 to 1972.

Service medical records are negative for treatment for 
complaints related to sun exposure.  In April 1974, the 
veteran was seen for an allergic reaction of his right hand.  
A question of insect bite was noted.  In November 1974, the 
veteran was seen for a hive like area on the inside of his 
left leg.  The veteran was diagnosed with classic ringworm.  
The veteran's separation examination dated in January 1975 
showed normal clinical evaluation of the skin, lymphatics.  
On his Report of Medical History the veteran did mark that he 
had skin diseases.  On the physician's explanation, skin 
diseases referred to acne in high school, treated and 
resolved.  

Private medical records from Heartland Health Systems and The 
Surgery Center indicated that the veteran had a basal cell 
carcinoma of the left nose and left forearm excised in 1999, 
a squamous cell carcinoma of the left nose excised in 
November 2000, and a basal cell carcinoma of the left lip 
excised in October 2001.  

A statement from P.B.H., M.D., dated in January 2001 
indicated that the veteran had a history of skin cancers that 
had arose out of long term sun exposure.  The physician noted 
that while on active duty at Offutt, Air Force Base in 
Nebraska, between September 1971 and September 1972, the 
veteran reported he did have increase sun exposure as a gate 
guard.  It was noted that the veteran had been most cautious 
during his adult life avoiding prolonged sun exposure.  
Despite this he did develop skin cancer.  The physician 
believed this cancer could be related to his extensive sun 
exposure in the military.  

Progress notes from St. Francis Family Health Center dated in 
September 2002 showed that the veteran had moles checked on 
his face and back.

At his November 2002 VA examination, the examiner noted that 
the veteran has had 3 skin cancers removed from his left 
nasal alar region, a basal cell carcinoma in July 1999, a 
squamous cell carcinoma in October 2000, and a basal cell 
carcinoma (morphea type) in October 2001.  Additionally, he 
had a basal cell carcinoma excised from the left forearm in 
July 1999.  

The veteran reported that he had noted bumps on his nose, 
which were found to be skin cancers, and a non-healing lesion 
on the left forearm, which was the basal cell carcinoma.  He 
has had no problems with the forearm since the excision.  It 
was noted that in November 2002, the veteran had a revision 
of the flap on his nose, with a skin graft harvested from his 
left inferior ear, with suture removal anticipated in three 
days.  

The veteran reported having no symptoms on the nose, or the 
forearm.  Additionally, the veteran reported that he recalled 
having had no extensive sun exposure as a child.  The 
examiner noted that the veteran had a brother who was only 5 
years younger than he and has had greater sun exposure and 
has not developed any skin cancers.  He denied any skin 
cancer in any first degree relative.  

The examiner noted that generally the greatest risk factor 
for basal cell carcinomas was sun exposure prior to 
adulthood, but for squamous cell carcinomas the risk was 
chronic cumulative sun exposure.  The examiner indicated that 
any sun exposure that the veteran received during his 
military service would be expected to contribute to the risk 
of developing skin cancers, particularly squamous cell 
carcinomas.  

The examiner noted that while the military records do not 
show evidence of prolonged sun exposure or treatment for a 
related condition, it was reasonable to assume that the 
veteran's duty as a gate guard at Offutt in 1971-1972, and 
his tour in the Philippines which the veteran stated occurred 
in 1973 and 1974 for 15 months would be associated with 
prolonged high intensity sun exposure.  This sun exposure 
would be a risk factor for the development of skin cancers, 
especially the squamous cell carcinoma of the nose.  

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

By a letter dated May 2002 the RO notified the appellant of 
the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertained to the claim.  

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the letter was sent, private medical records were added 
to the file.  The veteran was afforded a VA examination in 
November 2002.  A rating decision was issued in March 2003 
followed by a statement of the case in March 2004.  
Additional VA treatment records as well as private medical 
records were added to the file and a supplemental statement 
of the case was issued in October 2004.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.§ 3.303(d).

Analysis

The evidence in this case is in relative equipoise regarding 
the merits of the veteran's claim.  Although there is no 
evidence of sun exposure or treatment for complaints of sun 
exposure while in service, opinions rendered by a private 
physician and a VA examiner indicates a link to the veteran's 
skin cancers and his exposure to sun while in the military.

Therefore, the evidence when viewed in the aggregate raises 
at least a reasonable doubt that the veteran's skin cancers 
are the result of service.  Resolving all such doubt in the 
veteran's favor, as is required under the law, the grant of 
service connection is warranted.  (See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004)).




ORDER

Entitlement to service connection for skin cancers is 
granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


